             Case 5:20-cv-03556-BLF Document 73 Filed 01/28/21 Page 1 of 5




 1   [Submitting Counsel on Signature Page]
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN JOSE DIVISION

14
                                               Case No. 5:20-cv-03556-BLF
15
     IN RE GOOGLE DIGITAL ADVERTISING
16   ANTITRUST LITIGATION                      CASE MANAGEMENT CONFERENCE
                                               STATEMENT OF PLAINTIFFS HANSON
17                                             LAW FIRM, PC, SUREFREIGHT GLOBAL
                                               LLC D/B/A PRANA PETS, VITOR LINDO,
18                                             AND MARK J. ASTARITA
19
                                               Date: February 4, 2021
20                                             Time: 10:00 a.m.
                                               Place: Courtroom 3
21
                                               Hon. Beth Labson Freeman
22
23
24
25
26
27
28
     CASE MANAGEMENT CONFERENCE STATEMENT OF PLAINTIFFS HANSON LAW FIRM, PC,
      SUREFREIGHT GLOBAL LLC D/B/A PRANA PETS, VITOR LINDO, AND MARK J. ASTARITA
                              CASE NO. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 73 Filed 01/28/21 Page 2 of 5




 1   I.     SUMMARY OF HANSON PLAINTIFFS’ POSITION
 2           In accordance with the Court’s Order (ECF 70), Plaintiffs Hanson Law Firm, PC, Surefreight
 3   Global LLC d/b/a Prana Pets, Vitor Lindo, and Mark J. Astarita (“Hanson Plaintiffs”) submit this
 4   statement in advance of the February 4, 2021 Case Management Conference. The Hanson Plaintiffs
 5   respectfully request that the Court: (1) coordinate the related cases for pretrial purposes on a master
 6   docket; (2) separately consolidate cases brought by advertisers and cases brought by publishers,
 7   subject to controls to ensure the efficient overall conduct of the proceedings; and (3) set a single
 8   briefing schedule for the appointment of interim lead class counsel for all plaintiffs.
 9           Since the Court set the Case Management Conference, counsel for the Hanson Plaintiffs have
10   convened a series of calls, first with counsel for other publisher plaintiffs and later with all parties, to
11   discuss the efficient coordination and advancement of these proceedings. While the parties have made
12   progress, they are not in complete alignment as to the management of the related actions and the
13   appointment of interim leadership, as described below.
14           The newly related publisher cases arise out of substantially similar conduct and involve
15   markets that overlap with those at issue in the existing litigation. All cases allege Google has illegally
16   gained control over the brokering services for display advertising through a multifaceted scheme,
17   such that neither advertisers nor publishers have much choice but to use Google’s services. The two
18   sets of plaintiffs seek to recover antitrust damages from the same time period in connected markets
19   against the same defendant. Prosecuting these claims will require common discovery into Google’s
20   relevant business practices, and related motion practice, and close coordination of the cases will be
21   necessary to ensure their efficient progress. The Hanson Plaintiffs are amenable to separate
22   consolidation of the advertiser and publisher cases, subject to implementation of case management
23   devices to ensure the orderly, non-duplicative prosecution of the two sets of claims. The Hanson
24   Plaintiffs also propose that the Court, as part of determining the best means of managing these related
25   actions, entertain motions for the appointment of interim class counsel.
26   II.    RELEVANT PROCEDURAL BACKGROUND
27           This litigation began on May 27, 2020, with the filing of a class complaint against Google for
28   monopolizing the intermediary services that connect advertisers and publishers of online display
                                                          1
     CASE MANAGEMENT CONFERENCE STATEMENT OF PLAINTIFFS HANSON LAW FIRM, PC,
      SUREFREIGHT GLOBAL LLC D/B/A PRANA PETS, VITOR LINDO, AND MARK J. ASTARITA
                              CASE NO. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 73 Filed 01/28/21 Page 3 of 5




 1   advertisements. ECF 1. The Court then deemed a second case related and entered the parties’
 2   stipulation consolidating those cases. ECF 24, 26. The Court held a case management conference on
 3   September 24. ECF 36. Plaintiffs filed a first amended consolidated complaint on December 4,
 4   proposing to represent a class of both advertisers and publishers based on their allegations that
 5   Google’s violations harmed both groups. ECF 52, ¶ 225. Google moved to dismiss on January 15. ECF
 6   66.
 7          The State of Texas, joined by nine other states, filed an enforcement action on December 16,
 8   2020, alleging “Google uses its powerful position on every side of the online display markets to
 9   unlawfully exclude competition.” No. 4:20-cv-00957-SDJ (E.D. Tex.), ECF 1, ¶ 6. On January 19,
10   Google moved to transfer that action to this District, and that motion is presently being briefed. ECF
11   67.
12          Also in December and January, ad publishers filed four additional class action complaints in
13   this District: Sweepstakes Today, No. 20-cv-08984-HSG (filed Dec. 15, 2020); Genius Media, No. 20-
14   cv-09092-DMR (filed Dec. 16, 2020); Sterling International, No. 5:20-cv-09321-JCS (filed Dec. 23,
15   2020); and Astarita, No. 21-cv-00022-DMR (filed Jan. 4, 2020). On January 21, the Court deemed
16   these cases related to the consolidated Google Digital Ads action. ECF 68.
17   III.   DISCUSSION
18          Three steps will advance the orderly management of these cases.
19          First, all parties appear to agree that coordination of the proceedings, regardless of the extent to
20   which the cases are consolidated, is warranted because “[i]n related cases pending before the same
21   judge, it is best to coordinate discovery plans to avoid conflicts and duplication.” Manual for Complex
22   Litigation, Fourth § 11.455. A stipulated protective order and ESI protocol, for instance, can be
23   negotiated once; all filings can be made on a single master docket, and common discovery can be
24   coordinated as well. See id. § 20.14. The Court also can oversee coordinated motion practice, under
25   Rule 12 and otherwise, to avoid repetitive briefing of common issues. See id. § 11.32.
26          Second, the other publisher plaintiffs have advised that they seek to consolidate the publisher
27   cases (including Astarita) and advertiser cases separately in this coordinated proceeding. The
28   advertisers allege they paid too much to Google, while the publishers allege they received too little

                                                         2
     CASE MANAGEMENT CONFERENCE STATEMENT OF PLAINTIFFS HANSON LAW FIRM, PC,
      SUREFREIGHT GLOBAL LLC D/B/A PRANA PETS, VITOR LINDO, AND MARK J. ASTARITA
                              CASE NO. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 73 Filed 01/28/21 Page 4 of 5




 1   from Google. All plaintiffs share the common goal of proving Google has maximized its own profits
 2   by increasing its take as the middleman: i.e., the difference between what advertisers pay and
 3   publishers receive. Whether any tension may manifest with regard to the two plaintiff groups’
 4   respective damages is speculative, as the damages claimed by one plaintiff group would not
 5   presumptively or necessarily reduce the damages allocated to the other. That said, in the interest of the
 6   orderly management of the proceedings, the Hanson Plaintiffs (including publisher plaintiff Astarita)
 7   are amenable to the filing of separate consolidated complaints by the two plaintiff groups.
 8          The Hanson Plaintiffs note that separate consolidation of the publisher and advertiser cases
 9   may have implications for the currently operative complaint and the pending motion to dismiss, as the
10   class proposed in the operative complaint includes both advertisers and publishers. The Hanson
11   Plaintiffs have conferred with Google and will be prepared to address these issues at the conference.
12          Third, the plaintiffs all appear to agree that appointing interim counsel is timely, appropriate,
13   and “necessary to protect the interests of the putative class” and will “clarif[y] responsibility for
14   protecting the interests of the class during precertification activities[.]” Fed. R. Civ. P. 23(g) advisory
15   committee’s note (2003); Manual 4th § 21.11. Given the intertwined nature of the advertiser claims
16   and publisher claims, the common interest of all class members in proving Google’s violations, and
17   the realities of complex case management, the Hanson Plaintiffs suggest that some degree of overall
18   leadership of the coordinated actions may facilitate the efficient conduct of this litigation. The
19   possibility of future allocation considerations does not require—and in fact counsels against—the
20   siloed representation of each group. Interim class leadership for the publishers and the advertisers
21   should be determined at the same time, given the overlapping alleged anticompetitive conduct at issue.
22          The Hanson Plaintiffs look forward to discussing these issues and receiving the Court’s
23   guidance.
24
25   Dated: January 28, 2021                               Respectfully submitted,
26
                                                           By:    /s/ Dena C. Sharp
27                                                         Dena C. Sharp (State Bar No. 245869)
                                                           Jordan Elias (State Bar No. 228731)
28                                                         Adam E. Polk (State Bar No. 273000)
                                                          3
     CASE MANAGEMENT CONFERENCE STATEMENT OF PLAINTIFFS HANSON LAW FIRM, PC,
      SUREFREIGHT GLOBAL LLC D/B/A PRANA PETS, VITOR LINDO, AND MARK J. ASTARITA
                              CASE NO. 5:20-cv-03556-BLF
           Case 5:20-cv-03556-BLF Document 73 Filed 01/28/21 Page 5 of 5




                                             Scott M. Grzenczyk (State Bar No. 279309)
 1                                           GIRARD SHARP LLP
 2                                           601 California Street, Suite 1400
                                             San Francisco, CA 94108
 3                                           Tel: (415) 981-4800
                                             Fax: (415) 981-4846
 4                                           dsharp@girardsharp.com
 5                                           jelias@girardsharp.com
                                             apolk@girardsharp.com
 6                                           scottg@girardsharp.com

 7                                           Tina Wolfson (State Bar No. 174806)
                                             Theodore W. Maya (State Bar No. 223242)
 8
                                             Rachel Johnson (State Bar No. 331351)
 9                                           AHDOOT & WOLFSON, PC
                                             2600 West Olive Avenue, Suite 500
10                                           Burbank, CA 91505
                                             Tel.: (310) 474-9111
11                                           Fax: (310) 474-8585
12                                           twolfson@ahdootwolfson.com
                                             tmaya@ahdootwolfson.com
13                                           rjohnson@ahdootwolfson.com
14                                           John D. Radice (pro hac vice forthcoming)
                                             April Lambert (pro hac vice forthcoming)
15
                                             RADICE LAW FIRM, PC
16                                           475 Wall Street
                                             Princeton, NJ 08540
17                                           Tel: (646) 245-8502
                                             Fax: (609) 385-0745
18                                           jradice@radicelawfirm.com
19                                           alambert@radicelawfirm.com

20                                           Scott L. Silver (pro hac vice forthcoming)
                                             SILVER LAW GROUP
21                                           11780 W. Sample Road
                                             Coral Springs, FL 33065
22
                                             Tel: (954) 755-4799
23                                           ssilver@silverlaw.com

24                                           Attorneys for Hanson Plaintiffs
25
26
27
28
                                            4
     CASE MANAGEMENT CONFERENCE STATEMENT OF PLAINTIFFS HANSON LAW FIRM, PC,
      SUREFREIGHT GLOBAL LLC D/B/A PRANA PETS, VITOR LINDO, AND MARK J. ASTARITA
                              CASE NO. 5:20-cv-03556-BLF
